             Case 1:19-cv-08673 Document 3 Filed 09/18/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JANE DOE,
                                  Plaintiff,
               v.

                                                         Case No. 19 Civ. 8673
DARREN K. INDYKE and RICHARD D. KAHN, in
their capacities as executors of the ESTATE OF
JEFFREY E. EPSTEIN,
                                Defendants.




                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, dated

September 18, 2019, Plaintiff Jane Doe will move this Court in a courtroom to be designated at

500 Pearl Street, New York, New York, at such convenient time as counsel may be heard,

pursuant to Federal Rules of Civil Procedure 10(a), for an Order permitting Plaintiff to proceed

under a pseudonym in this action until such time as the Court may order her name disclosed, and

for such other relief as the Court deems appropriate and just.

       PLEASE TAKE NOTICE that pursuant to Local Civil Rule 6.1(b), any answering papers

shall be served within fourteen days after service of the moving papers, and any reply papers

shall be served within seven days after service of the answering papers.
            Case 1:19-cv-08673 Document 3 Filed 09/18/19 Page 2 of 2




Dated: September 18, 2019                Respectfully submitted,


                                         Roberta A. Kaplan
                                         Julie E. Fink
                                         Jenna M. Dabbs
                                         Justin Horton
                                         Alexandra K. Conlon (admission pending)

                                         KAPLAN HECKER & FINK LLP
                                         350 Fifth Avenue, Suite 7110
                                         New York, New York 10118
                                         Telephone: (212) 763-0883
                                         Facsimile: (212) 564-0883
                                         rkaplan@kaplanhecker.com
                                         jfink@kaplanhecker.com
                                         jdabbs@kaplanhecker.com
                                         jhorton@kaplanhecker.com
                                         aconlon@kaplanhecker.com



                                         Attorneys for Plaintiff Jane Doe
